Title: From Thomas Jefferson to Isaac Shelby, 6 November 1793
From: Jefferson, Thomas
To: Shelby, Isaac



Sir
Germantown Nov. 6. 1793.

I have received from the representatives of Spain here information of which the following is the substance. That on the 2d. of October four Frenchmen of the names of Lachaise, Charles Delpeau, Mathurin and Gignoux, set out in the stage from Philadelphia for Kentuckey, that they were authorized by the Minister of France here to excite and engage as many as they could, whether of our citizens or others, on the road or within your government, or any where else, to undertake an expedition against the Spanish settlements within our neighborhood, and in event to descend the Ohio and Missisipi and attack New Orleans where they expected some naval cooperation: that they were furnished with money for these purposes and with blank commissions to be filled up at their discretion. I enclose you the description of these four persons in the very words in which it has been communicated to me.
Having laid this information before the President of the US. I have it in charge from him to desire your particular attention to these persons, that they may not be permitted to excite within our territories or carry from thence any hostilities into the territory of Spain. For this purpose it is more desirable that those peaceable means of coercion should be used which have been provided by the laws, such as the binding to the good behaviour these or any other persons exciting or engaging in these unlawful enterprizes, indicting them, or resorting to such other legal process as those learned in the laws of your state may advise. Where these fail or are inadequate, a suppression by the militia of the state has been ordered and practised in the other states.I hope that the citizens of Kentuckey will not be decoyed into any participation in these illegal enterprizes against the peace of their country, by any effect they may expect from them on the navigation of the Missisipi. Their good sense will tell them that that is not to be effected by half-measures of this
 
kind, and that their surest dependance is on those regular measures which are pursuing and will be pursued by the general government, and which flow from the United authority of all the states. I have the honor to be with great respect and esteem Your Excellency’s Most obedt. & Most humble servt.

Th: Jefferson

